Citation Nr: 0733415	
Decision Date: 10/24/07    Archive Date: 11/02/07

DOCKET NO.  06-31 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
knee disability to include as secondary to service-connected 
right knee disability.

2.  Entitlement to service connection for left knee 
disability to include as secondary to service-connected right 
knee disability.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel


INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from October 1956 to October 1959.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
March 2006.  A statement of the case was issued in September 
2006, and a substantive appeal was received in October 2006.  
The veteran appeared at a September 2007 Board 
videoconference hearing.  A transcript is of record.    

The issue of entitlement to service connection for left knee 
disability to include as secondary to service-connected right 
knee disability is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The reopening of a claim of entitlement to service 
connection for left knee disability to include as secondary 
to service-connected right knee disability was denied by a 
September 2003 rating decision; the veteran filed a notice of 
disagreement, but failed to file a substantive appeal in 
response to an October 2004 statement of the case.

2.  Certain evidence that raises a reasonable possibility of 
substantiating the claim for service connection for left knee 
disability to include as secondary to service-connected right 
knee disability has been received since the September 2003 
rating decision.


CONCLUSIONS OF LAW

1.  The September 2003 rating decision which denied reopening 
a claim of entitlement to service connection for left knee 
disability to include as secondary to service-connected right 
knee disability is final.  38 U.S.C.A. § 7105(a) (West 2002).

2.  New and material evidence has been received since the 
September 2003 denial to reopen a claim of entitlement to 
service connection for left knee disability to include as 
secondary to service-connected right knee disability; and 
thus, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126.  Under the VCAA, VA has a duty to notify the 
veteran of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. §  3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).  In light of the favorable 
decision as it relates to the issue of reopening the 
veteran's claim for service connection, no further discussion 
of VCAA is necessary at this point.  The matter of VCAA 
compliance with regard to the other issue will be addressed 
in a future merits decision on that issue after action is 
undertaken as directed in the remand section of this 
decision.



New and Material Evidence

A review of the record shows that a claim to reopen for 
service connection for left knee disability to include as 
secondary to service-connected right knee disability was 
denied by the RO in September 2003.  The veteran filed a 
notice of disagreement in April 2004, and the RO issued a 
statement of the case in October 2004.  However, the veteran 
did not perfect the appeal in a timely manner.  The September 
2003 rating decision therefore became final.  38 U.S.C.A. § 
7105.  However, applicable law provides that a claim which is 
the subject of a prior final decision may nevertheless be 
reopened if new and material evidence is presented or 
secured.  38 U.S.C.A. § 5108.

New and material evidence is defined by regulation.  See 38 
C.F.R. § 3.156.  New evidence means evidence not previously 
submitted.  Material evidence means existing evidence that by 
itself or when considered with previous evidence relates to 
an unestablished fact necessary to substantiate the claims.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of last final 
decision, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  For the 
purpose of establishing whether new and material evidence has 
been submitted, the credibility of the evidence, although not 
its weight, is to be presumed.  Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

The evidence of record at the time of the September 2003 
rating decision consisted of service medical records that do 
not show left knee disability in service; VA medical records 
showing left knee disability, but devoid of a medical opinion 
linking his left knee disability either to service or to 
service-connected right knee disability; and a January 2003 
VA examination stating that the veteran's left knee 
disability is unrelated to service and unrelated to his right 
knee disability.  

Evidence received since September 2003 includes veteran's 
testimony from his September 2007 hearing that a VA medical 
physician--Frank R. Toppo, M.D--had indicated to him that his 
left knee disability is secondary to his service connected 
right knee disability.  The Board finds that this testimony 
is new evidence that relates to an unestablished fact 
necessary to substantiate the appellant's claim for service 
connection for left knee disability to include as secondary 
to service-connected right knee disability; is neither 
cumulative nor redundant; and raises a reasonable possibility 
of substantiating the claim.  Accordingly, as new and 
material evidence has been received, the Board finds the 
claim of entitlement to service connection for left knee 
disability to include as secondary to service-connected right 
knee disability is reopened.  38 U.S.C.A. § 5108.


ORDER

New and material evidence has been received to reopen the 
claim for service connection for left knee disability to 
include as secondary to service-connected right knee 
disability.  To that extent, the appeal is granted, subject 
to the directions set forth in the remand section of this 
decision.


REMAND

At his September 2007 hearing, the veteran testified that he 
had been receiving treatment for his left knee from a 
specific VA physician-Frank R. Toppo, M.D.-
four times a year.  When asked whether a doctor has indicated 
to him that his left knee disability is secondary to his 
service connected right knee disability, the veteran 
testified that Dr. Toppo believed that it was.  The Board 
notes that the most current VA medical treatment report of 
record is from November 2005.  The Board finds that the 
updated records are necessary in order to render a decision, 
and that such records should be requested to fully meet the 
requirements of 38 C.F.R. § 3.159(c)(2).  

In view of the need to return the case for updated VA medical 
records, it seems reasonable to schedule the veteran for 
another VA examination to take into consideration the 
additional evidence.  



Accordingly, the case is REMANDED for the following actions:

1.  The RO should contact Dr. Toppo to 
determine if an opinion was rendered as 
to the etiology of the veteran's left 
knee disability.   

2.  The RO should take appropriate action 
to obtain clinical records from the Las 
Vegas, Nevada VA medical center from 
December 2005.     

3.  The veteran should then be scheduled 
for another VA examination to ascertain 
the etiology of his left knee disability.  
If possible, the veteran should be 
scheduled by a VA examiner other than the 
one assigned to both the January 2003 and 
September 2005 VA examinations.  It is 
imperative that the claims file be made 
available to the examiner for review in 
connection with the examination.  After 
reviewing the claims file and examining 
the veteran, the examiner should respond 
to the following:

a) Is it at least as likely as not (a 50% 
or higher degree of probability) that the 
veteran's left knee disability was 
manifested during service, or is 
otherwise related to service?

 b) Is it at least as likely as not (a 
50% or higher degree of probability) that 
the veteran's left knee disability is due 
to or caused by, or has been aggravated 
by, his service-connected right knee 
disability?

c)  The VA examiner should offer a 
rationale for
all opinions expressed, and should also 
address the opinions offered in the 
January 2003 and September 2005 VA 
examinations and from Dr. Toppo, if any.  
If any opinion cannot be provided without 
resorting to speculation, the examiner 
should so indicate.

4.  Thereafter, the RO should review the 
expanded record and determine if service 
connection is warranted for the veteran's 
left knee disability to include as 
secondary to his right knee disability.  
If the benefit sought on appeal is not 
granted, the veteran and his 
representative should be provided with a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



